Citation Nr: 0425534	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  97-19 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected left leg post-operative varicose veins with 
a history of thrombophlebitis.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from September to October 
1971 and from July 1975 to July 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the RO.  

In March 2004, the RO assigned an increased rating of 20 
percent for the service-connected left leg varicose veins 
with a history of thrombophlebitis.  Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, the claim for increase continues before the 
Board.  

As stated in the Board's August 2003 remand, the veteran 
appears to have raised the issue of entitlement to a total 
compensation rating based on individual unemployability 
(TDIU).  As the matter has not been procedurally developed, 
the Board is referring it to the RO for appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  



FINDING OF FACT

The service-connected left leg post-operative varicose veins 
with a history of thrombophlebitis is manifested by no more 
than persistent edema, incompletely relieved by elevation of 
that extremity without beginning stasis pigmentation or 
eczema.  




CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected left leg post-operative 
varicose veins with a history of thrombophlebitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.104 including Diagnostic Code 7120 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and her representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on her behalf, but the Board notes that she failed to appear 
for hearings scheduled in connection with this appeal.  

Further, by the March 2002, September 2002 and January 2004 
letters and the March 2004 Supplemental Statement of the 
Case, she and her representative have been notified of the 
evidence needed to establish the benefit sought, and she has 
been advised via those documents regarding her and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that the veteran was apprised of the relevant 
aspects of VCAA after initial RO consideration of her claim.  
See Pelegrini v. Principi, 16 Vet. App. 259 (2004); Pelegrini 
v. Principi (Pelegrini II), No. 01-944 (U.S. Vet. App. June 
24, 2004).  As the VCAA notice is otherwise complete, any 
procedural defect must be considered to have been harmless.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

A review of the record reveals that, in an October 1982 
rating decision, the RO granted service connection for 
varicose veins, left leg and evaluated the disability as 10 
percent disabling.  

In October 1996, the veteran requested an increased rating 
for her varicose veins, left leg.  

On December 1996 VA medical examination, the veteran reported 
that, since 1995, she had been experiencing on and off 
swelling of the left leg.  No varicose veins were observed.  
The examiner noted that the overall appearance of both legs 
was normal, but that the left foot was medially pointed.  The 
veteran used a cane for walking, favoring the left side.  

The Doppler study of arterial and venous functions of both 
legs revealed normal studies.  Electromyography studies done 
to determine the neurological status of the muscles and 
nerves of the lower extremities were scheduled twice, but the 
veteran failed to report.  The examiner diagnosed chronic leg 
pain with normal Doppler studies.  

By February 1997 rating decision, the RO denied entitlement 
to an evaluation in excess of 10 percent for the service-
connected left lower extremity varicose vein disability.  

On September 1997 VA medical examination, the veteran 
reported having "extreme pain and discomfort" since an in-
service injury.  She complained of constant pain on the back 
of the great saphenous vein and the left lower extremity to a 
lesser degree.  She indicated that her left leg was always 
swollen and that she experienced numbness from the knee down.  
She also complained of a lack of sensation in her left foot.  

Objectively, the examiner observed that the veteran used a 
cane she held in the right hand.  She sat normally in the 
interview chair and periodically complained that the pressure 
of the back of the chair caused left thigh pain.  

Upon noting her height of 65 inches and weight of 231 pounds, 
the examiner indicated that the veteran was obese.  An 
examination of the lower extremities revealed that both were 
obese.  There was edema in the left lower extremity, and the 
left ankle was almost one inch greater than the right ankle 
in circumference.  The left calf was 3/4 of an inch larger than 
the right calf.  The right lower extremity revealed only a 
trace of edema.  The veteran "groaned with pain" when her 
left lower extremity was touched.  

The left lower extremity temperature was similar to that on 
the right.  Left leg skin was in good condition without 
ulceration.  There was a well-healed scar in the groin area 
on the left from venous stripping.  Similarly, there was a 
well-healed scar on the medial aspect of the left ankle.  A 
left patellar scar was so well healed that it was hardly 
discernable.  

The examiner diagnosed the possibility of some sciatic 
involvement resulting from low back problems.  The veteran 
indicated that she did not wish to undergo neurologic testing 
to evaluate her service-connected left varicose vein 
disability.  

On the date of examination, the veteran did not have time to 
complete diagnostic testing and failed to appear for a 
subsequent appointment.  The examiner concluded, therefore, 
that he was unable to provide a complete accounting of the 
veteran's condition in the absence of test results.  He 
diagnosed status post venous stripping of the left lower 
extremity and a history of left leg hematoma.  

A May 2002 private medical notation revealed distention of 
the veins about the patella, consistent with varicosities.  
There was tenderness to sensation in the left foot.  The left 
foot was red and swollen and felt cool.  

On July 2002 VA medical examination, the veteran complained 
of having severe pain.  She denied the use of analgesics.  

On objective examination, the examiner noted that the veteran 
used a cane and walked with a bizarre gait.  The veteran 
screamed any time the left lower extremity was touched.  On 
standing, the examiner noted no obvious varicosities, but 
upon closer look there were some mild varicosities around the 
left thigh.  They were not distended on palpation.  The 
ankles were of equal size bilaterally as were the knees, legs 
and thighs.  The examiner diagnosed status post greater 
saphenous vein stripping and reflux sympathetic dystrophy of 
the left lower extremity.  

An August 2002 triplex study of the legs was negative for 
deep vein thrombophlebitis, bilaterally.  There was no venous 
insufficiency, bilaterally.  The right greater saphenous vein 
was patent throughout.  There was no left saphenous vein 
seen.  There were small varicosities throughout the left leg.  
Arterial Doppler signals were normal, bilaterally.  

On December 2002 VA medical examination, the veteran 
complained of having severe left lower extremity pain.  She 
also reported flare-ups.  The examiner noted that the 
veteran's disability appeared to stem from the sciatic nerve.  
The left ankle was mottled in appearance, and some swelling 
was noted.  The examiner opined that the veteran suffered 
from severe autonomic reflex sympathetic dystrophy to the 
left lower extremity that resulted in pain.  

The examiner opined that the nerve condition of the left leg 
was secondary to the service-connected post-operative 
varicose veins of the left leg with a history of 
thrombophlebitis.  

By March 2003 rating decision, the RO granted service 
connection for severe autonomic reflex with sympathetic 
dystrophy to the left lower extremity and assigned a 40 
percent disability evaluation.  

A February 2004 addendum to the December 2002 VA medical 
examination report reflected that pitting edema was more 
likely than not related to the veteran's post-operative 
varicose veins and thrombophlebitis.  Mottling of the left 
leg was more likely than not due to the veteran's sympathetic 
dystrophy of the left lower extremity.  

The examiner indicated that the veteran's post-operative 
varicose veins and thrombophlebitis were manifested by 
persistent edema that was incompletely relieved by elevation 
without beginning stasis or eczema.  

In March 2004, the RO assigned a 20 percent rating for the 
service-connected left leg post-operative varicose veins, 
effective on December 16, 2002.  


Increased Ratings

The present appeal involves the veteran's claim that the 
severity of her service-connected left lower extremity 
varicose vein disability warrants a higher disability rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected left leg post-operative 
varicose veins with a history of thrombophlebitis have been 
rated by the RO under the provisions of Diagnostic Code 7120.  
38 C.F.R. § 4.104.  

The Board notes at the outset that, during the pendency of 
this appeal, the criteria for evaluating cardiovascular 
disability were changed and the new regulations became 
effective on January 12, 1998.  See 62 Fed. Reg. 65207 
(1997).  

Under the "old" version of Diagnostic Code 7120, a 10 percent 
rating was warranted for moderate disability, varicosities of 
the superficial veins below the knees, with symptoms of pain 
and cramping on exertion, unilateral or bilateral.  

Moderately severe disability, involving superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from one to two centimeters in 
diameter, with symptoms of pain or cramping on exertion, 
without involvement of the deep circulation warranted a 20 
percent rating when unilateral and 30 percent when bilateral.  

Severe disability, involving superficial veins above and 
below the knee, with involvement of the long saphenous, 
ranging over 2 centimeters in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, no 
involvement of deep circulation, warranted a 40 percent 
rating when unilateral and a 50 percent rating when 
bilateral.  

Pronounced disability, with the findings for the severe 
condition with secondary involvement of the deep circulation, 
as demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, warranted a 50 percent rating 
when unilateral and a 60 percent rating when bilateral.  

Under the "old" version of phlebitis or thrombophlebitis, 
unilateral, with obliteration of deep return circulation, 
including traumatic conditions: with persistent moderate 
swelling of the leg not markedly increased on standing or 
walking or persistent swelling of arm or forearm not 
increased in the dependent position is rated as 10 percent 
disabling.  

Persistent swelling of the leg or thigh increased on standing 
or walking 1 or 2 hours, readily relieved by recumbency; 
moderate discoloration, pigmentation and cyanosis or 
persistent swelling or arm or forearm, increased in the 
dependent position; moderate discoloration, pigmentation or 
cyanosis.  38 C.F.R. 4.104, Diagnostic Code 7121 (1997).  

Under the "new" version of Diagnostic Code 7120, effective on 
January 12, 1998, varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrants a 
10 percent rating.  

A 20 percent rating is warranted for persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  

A 40 percent rating is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  

A 60 percent rating is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is warranted for 
massive, board-like edema with constant pain at rest.  
38 C.F.R. § 4.104 (2003).  

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. 4.25), using the bilateral 
factor (38 C.F.R. 4.26), if applicable.  

Post-phlebitic syndrome of any etiology is rated as 10 
percent disabling with intermittent edema of extremity or 
aching and fatigue in leg after prolonged walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  

A 20 percent rating is assigned with persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  

A 40 percent rating is assigned with persistent edema and 
stasis pigmentation of eczema, with or without intermittent 
ulceration.  38 C.F.R. 4.104, Diagnostic Code 7121 (2003).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2003).  

According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  In a more recent decision, Kuzma v. Principi, No. 03-
7032 (Fed. Cir. Aug. 25, 2003), the Federal Circuit, quoting 
Supreme Court precedent, noted that "congressional enactments 
and administrative rules will not be construed to have 
retroactive effect unless their language requires this 
result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 
(1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208 (1988)).  

The Board observes that the veteran failed to report for 
diagnostic tests scheduled in conjunction with her medical 
examinations of December 1996 and September 1997.  Good cause 
for her failure to appear was not provided.  The only 
explanation the veteran provided was in September 1997 when 
she indicated that she did not have the time to undergo 
testing.  Due to failure to complete scheduled medical 
evaluations of her service-connected condition, no increase 
in her disability evaluation for her left lower varicose 
veins disability is warranted based on the incomplete 
December 1996 and September 1997 medical examination reports.  
38 C.F.R. § 3.655.  

Following September 1997, the earliest medical evidence 
available is the May 2002 private medical notation.  Because 
all of the medical evidence dated after September 1997 is 
also dated subsequent to the change in the pertinent 
regulations effective January 12, 1998, the Board will 
consider only the newer version of the regulations.  See 
Kuzma, supra; VAOPGCPREC 7-2003.  

The veteran's left lower extremity varicose veins are rated 
20 percent disabling under Diagnostic Code 7120.  38 C.F.R. 
§ 4.104 (2003).  

The veteran's left lower extremity post-operative varicose 
veins are manifested by edema that is not completely relieved 
by elevation.  Such symptomatology is consistent with the 
veteran's current 20 percent evaluation.  Id.  

Neither eczema nor stasis pigmentation have been found on 
examination.  As such a 40 percent disability evaluation for 
the veteran's varicose vein disability is not warranted.  Id.  
The Board emphasizes that the veteran's left leg mottling is 
associated with left leg sympathetic dystrophy and not with 
left lower extremity post-operative varicose veins with a 
history of thrombophlebitis.  

The Board notes that an evaluation under Diagnostic Code 7121 
is not warranted as this would entail compensation for 
virtually identical symptomatology or, in other words, 
pyramiding.  This practice is impermissible.  See 38 C.F.R. 
§ 4.14 (the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994) (When a veteran 
has separate and distinct manifestations attributable to the 
same injury, he or she should be compensated under different 
diagnostic codes); Brady v. Brown, 4 Vet. App. 203, 2206 
(holding that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.")  

In any event, a 40 percent evaluation under Diagnostic Code 
7121 is not warranted as the veteran does not suffer from 
persistent edema of the left lower extremity with stasis 
pigmentation and/or eczema.  38 C.F.R. § 4.104.  



ORDER

An evaluation in excess of 20 percent for the service-
connected left leg post-operative varicose veins with a 
history of thrombophlebitis is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



